Title: To George Washington from Henry Knox, 28 January 1796
From: Knox, Henry
To: Washington, George


          
            My dear sir
            Boston 28 Jany 1796.
          
          I cannot refrain from trespassing on Your time by expressing to you the perfect satisfaction which the people of New England possess by the operations of the general goverment. The unanimity of the legislature of this state was such as to overbear all dispositions of a disorganizing nature. Had the legislature conceived it proper or constitutional they would have expressed their approbation in the highest degree—But they conceived this would be a two edged sword—Mr Adams the Governor may console himself with his good intentions but he has no credit for them in the opinion of the wise and enlightened part of his Countrym⟨en.⟩
          
          The whole Country from Maryland to New Hampshire inclusively may be considered as a Phalanx of good order, and attachment to the administration of the general Government.
          A conviction of the excellence of this dispos[i]tion, and the most cordial affection to you, must afford you sensations of satisfaction which are inexpressible; especially after the gloomy threatnings of anarchy which prevailed but in too many places the last summer. May this satisfaction never be clouded for a moment. I am with perfect attachment and respect for you and Mrs Washington in which sentiments Mrs Knox cordially unites Your Obedient Servt
          
            H. Knox
          
        